ORDER

PER CURIAM.
AND NOW, this 21st day of January, 2015, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioners, are:
(1) When this Court held in Everhart v. PMA Insurance Co., 595 Pa. 172, 938 A.2d 301 (2007), that a waiver is *31not required for a commercial insured to reject stacked uninsured and underinsured motorist (UM/UIM) coverage, did the Superi- or Court, as a matter of first impression, commit legal error by requiring a waiver for a commercial insured to reject non-stacked UM/UIM insurance when interpreting a nearly identical provision of the same statute (the Motor Vehicle Financial Responsibility Law)?
(2) Did Judge Panella correctly find in his dissent that the trial court’s unquestionably erroneous jury instruction, that a signed waiver form is required for a commercial insured to reject stacked UM/UIM coverage, impermissibly disregarded Everhart and unfairly allowed the jury to base liability on conduct regarding a waiver form that was not required for rejection of stacked coverage?
(3) Did the Superior Court dilute the burden of proof for punitive damages contrary to hornbook law, by holding that a plaintiff need not demonstrate more than an intentional tort to submit the question of punitive damages to the jury?